 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN WESLEY WILLIAMS,                              No. 2:16-CV-3002-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    RILEY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for reconsideration of the

19   Magistrate Judge’s May 29, 2019, order (ECF No. 48). As part of this motion, plaintiff seeks a

20   stay of proceedings.

21                  Pursuant to Eastern District of California Local Rule 303(f), a Magistrate Judge’s

22   order shall be upheld unless “clearly erroneous or contrary to law.” Upon review of the entire

23   file, the court finds that it does not appear that the Magistrate Judge’s ruling was clearly

24   erroneous or contrary to law. The May 29, 2019, order is, therefore, affirmed.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The motion for reconsideration (ECF No. 48) is denied;
 3                  2.     The Magistrate Judge’s May 29, 2019, order is affirmed;
 4                  3.     No further motions for reconsideration of this order will be considered;
 5                  4.     Plaintiff’s request to stay proceedings is denied;
 6                  5.     Plaintiff may file a response to defendants’ motion for summary judgment
 7   (ECF No. 45) within 30 days of the date of this order; and
 8                  6.     The matter is referred back to the assigned Magistrate Judge for further
 9   proceedings.
10
     DATED: September 3, 2019
11
                                                  /s/ John A. Mendez____________             _____
12

13                                                UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
